Citation Nr: 0834829	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  04-42 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1961 to 
August 1962.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in February 2008 for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran testified before a Decision Review Officer (DRO) in 
November 2005.  He also testified at a Board hearing at the 
RO in December 2007.  Transcripts are of record.

Additional evidence from the veteran with a written waiver of 
preliminary RO review were received in January 2008.                           
.


FINDING OF FACT

Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral hearing loss otherwise related to such 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein.   38 U.S.C.A. §§ 1101, 1112, 1113,  1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A.
§  5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.
                                                                           
The RO also provided the appellant with additional notice in 
March 2006 and March 2008, subsequent to the July 2004 
adjudication.  The notification also substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a 
service connection claim; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.
  
While the March 2006 and March 2008 notices were not provided 
prior to the July 2004 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in August 2006 and 
November 2006 supplemental statements of the case, following 
the provision of notice in March 2006.  The claim was also 
readjudicated in June 2008 following the provision of notice 
in March 2008.  The veteran and his representative have not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

Duty to Assist

VA has obtained service treatment records, VA and private 
medical records, and Social Security Administration (SSA) 
records.  The VA has also afforded the veteran VA 
examinations in January 2005, July 2006, and April 2008, and 
afforded the veteran the opportunity to give testimony before 
a Decision Review Officer in November 2005 and before the 
Board in December 2007.  In a supplemental statement of the 
case response received in July 2008, the veteran marked the 
appropriate box to indicate that he had more information to 
submit in support of his appeal and asked for a full 60-day 
period to give him a chance to submit the information or 
evidence; and he acknowledged that if the evidence was not 
submitted within the 60-day period, his case would be 
returned to the Board.  To date, no additional evidence has 
been received.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file; and the veteran and his 
representative have not contended otherwise.      

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



Analysis

The issue before the Board involves a claim of entitlement to 
service connection for bilateral hearing loss.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted


by the United States Court of Appeals for Veterans Claims 
(Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Since VA examinations from January 2005, July 2006, and April 
2008 reveal auditory thresholds of greater than 40 decibels 
for several of the relevant frequencies in each ear, the only 
remaining question is whether the current hearing loss is 
related to the veteran's service.  

Service treatment records show that there were no complaints 
of, treatments for, or diagnosis of hearing loss.  A December 
1960 report of medical examination revealed that the 
veteran's ears and auditory acuity were clinically evaluated 
as normal; and audiometric measurements revealed 0 decibels 
in frequencies of 500, 1000, 2000, and 10 decibels in 
frequency of 4000.  A June 1962 separation examination also 
revealed that his ears and auditory acuity were clinically 
evaluated as normal.  Audiometric measurements revealed 0 
decibels in frequencies of 500, 1000, 2000, and 4000.  In his 
contemporaneous medical history, the veteran did not indicate 
whether or not he experienced any hearing loss and checked 
the appropriate box to deny ear trouble; and when asked to 
state his present health at the time in his own words, the 
veteran stated "fine health as far as known."  

By letter received in October 2006, the veteran questioned 
the adequacy of the December 1960 audiological examination 
conducted in Fort Sill, Oklahoma by stating that he went into 
a room and repeated about five words.  The veteran continued 
that the test would not detect hearing problems that he had.  
In a letter received in June 2008, the veteran implied that 
the December 1960 audiological examination was inadequate.  
However, the Board notes that there is nothing of record to 
support the veteran's contention.  The findings for the most 
part were consistent with the June 1962 separation 
examination.  

In the letter received in October 2006, the veteran asserted 
that the June 1962 examination did not occur and stated that 
he never saw any doctor or medical personnel.  In support of 
his claim, the veteran noted that the June 1962 examination 
provided that his hair was blond when it was actually brown.  
In a letter received in June 2008, the veteran insisted that 
the hearing test of June 1962 was never done, and that it was 
a forged document.  Again, the veteran referred to the blond 
hair notation and submitted a photograph of himself to show 
otherwise.  Nevertheless, the Board notes that the June 1962 
medical history reveals that the veteran had certified by 
signature that he had reviewed the information supplied by 
him and that it was true and complete to the best of his 
knowledge.  

Post treatment records show that several audiological tests 
were conducted at the Campbell Soup Company-the veteran's 
former place of employment.  The first test was conducted in 
August 1976, 14 years after service.  This lengthy period 
without treatment after service suggests that there has not 
been a continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Further, the one year 
presumption of incurrence in service is not for application.  
  



In the first test conducted in August 1976, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10/10
20
35
65
LEFT
25
15/15
25
50
75

The box to describe the veteran's ear protection and type was 
marked with a dash.  

In the second test also conducted in August 1976, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10/10
15
30
70
LEFT
15 
10/10
15
45
70

The box to describe the veteran's ear protection and type was 
marked with a dash.  

In a September 1978 test, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25/25
25
25
50
80
LEFT
20
15
25
60
75

In the box to describe the veteran's ear protection and type, 
the following was provided: "Ear plugs when necessary."

When the veteran was afforded a VA examination in January 
2005, he reported that he was in artillery and then worked as 
a mechanic while in service.  He reported exposure to gunfire 
during military service and later at a can factory for four 
years where he was exposed to loud noises.  He further stated 
that he was required to wear hearing protection at the 
factory and that he used to hunt for recreation.  After 
review of the veteran's treatment records and examination of 
the veteran, the VA examiner diagnosed mild sensorineural 
hearing loss at 500 to 1500 Hz, moderately severe to severe 
sensorineural hearing loss at 2000 to 3000 Hz, profound 
sensorineural hearing loss at 4000 Hz in the right ear; and 
mild sensorineural hearing loss at 500 Hz, within normal 
limits at 1000 to 1500 Hz, moderately severe to severe 
sensorineural hearing loss at 2000 Hz to 3000 Hz, and 
profound at 4000 Hz in the left ear.  According to the VA 
examiner, because the veteran's hearing was not tested prior 
to military discharge, his hearing sensitivity at that time 
is unknown.  She concluded that there was insufficient 
information available to determine if the veteran's hearing 
loss was caused by military service. 

A January 2006 private medical record from William H. 
Rotzler, M.D. reveals that the veteran was seen in December 
2005.  After reviewing the veteran audiologic records 
provided in 1976, 1978 and December 2005, and after 
considering the veteran's statements that he was exposed to 
loud noise without hearing protection while in service, Dr. 
Rotzler opined that this was the cause of the veteran's 
hearing loss.  In other words, Dr. Rotzler opined that the 
veteran's current hearing loss is related to service.  

When the veteran was afforded another VA examination in July 
2006, he reported that he worked 10 weeks at an artillery 
school and then was reassigned to track vehicle mechanic.  He 
reported that his military noise exposure included big guns, 
rocket launchers, rifle range and engine noise.  He continued 
that he was commanded not to wear hearing protection.  Post 
military service, the veteran worked in a few machine shops 
where he reported exposure to machine noise and stated that 
he worked for a soup company factory where he was exposed to 
noise from machines.  It was unclear to the examiner as to 
the length of exposure to any post military employment since 
the veteran was vague regarding the dates.  The examiner 
noted that the veteran did report wearing ear plugs while 
working at a factory.  And the veteran further reported that 
he used to deer hunt.  The VA examiner diagnosed 
sensorineural hearing loss that was mild at 500 to 1000 Hz, 
moderately severe 2000 to 3000 Hz and profound at 4000 Hz for 
the right ear; and moderate sensorineural hearing loss at 500 
Hz, within normal limits at 1000 Hz, moderately severe 2000 
Hz and severe at 3000 to 4000 Hz.   

The Board notes that while the first page of the VA 
examination report showed that the claims file was reviewed, 
the VA examiner later noted that other than service treatment 
records, no other records were reviewed.  Nevertheless, given 
that the veteran's hearing was within normal limits two 
months prior to separation and that no reports of any hearing 
deficits were noted at separation, he said it is less likely 
than not that the veteran's current hearing loss is related 
to military noise exposure as a track vehicle mechanic.

Another private audiological record this time from Denton 
Hearing Health Care shows that the veteran was seen by Judith 
A. Caudle, Au.D. in December 2007.  The veteran reported 
exposure to excessive noise levels in service while in 
artillery school from heavy artillery that included 105 
Howitzers.  He stated that he did not wear hearing protection 
at the time.  He further reported working as a machinist post 
service with very low noise exposure and stated that he had 
no noisy hobbies.  Audiologist Caudle stated that she 
reviewed military service records made available to her and 
found documentation of normal hearing threshold levels at the 
frequency test.  And based upon lack of frequency specific 
hearing information at 3000 Hertz and 6000 Hertz upon 
separation from service, she opined that it was least as 
likely as not that the veteran's hearing loss was caused by 
or contributed by excessive noise exposure while in service.       

In February 2008, the Board remanded the case for additional 
development noting that the VA examination in January 2005 
resulted in a report by the examiner that there was 
insufficient evidence to offer an opinion as to causation.  
The Board continued that when the veteran was afforded 
another VA examination in July 2006, the VA examiner opined 
that it is less likely than not that the veteran's current 
hearing loss is related to military noise exposure as a track 
vehicle mechanic.  However, at one point in the report it 
appeared to indicate that the claims file was reviewed, but 
at another point it appeared to say that only service medical 
records (and not private and VA records) were reviewed.  At 
the December 2007 Board hearing, the veteran testified that 
he believed the July 2006 VA opinion was inadequate in that 
it was not based on full review of the record.  The Board 
commented that the lack of clarity as to the records actually 
reviewed by the July 2006 VA examiner is significant in this 
case since the record does include private medical reports 
which appear to offer opinions favorable to the veteran.  In 
order to be able to assign probative value to the various 
items of medical evidence, the Board believed that further 
development was necessary to ensure a fully adequate medical 
opinion as to causation. 

Pursuant to the Board's February 2008 remand instructions, 
the veteran was afforded a VA examination in April 2008.  
After examining the veteran and reviewing the entire claims 
file, the diagnosis was normal to profound sensorineural 
hearing loss.  The VA examiner provided in pertinent part 
that a December 1960 examination revealed normal hearing 
acuity bilaterally in service, and a June 1962 separation 
examination also revealed normal hearing acuity.  The VA 
examiner continued that because the veteran's hearing acuity 
was normal 2 months prior to discharge, it is less likely as 
not that the current bilateral hearing loss is related to the 
veteran's military service.  As to the opinion expressed by 
Audiologist Caudle, the examiner remarked that she did not 
take into consideration the hearing examination that was 
performed 2 months prior to the veteran's discharge from 
service.  As to the opinion expressed by Dr. Rotzler, who 
acknowledged normal hearing acuity upon discharge, the VA 
examiner noted that the opinion considered hearing loss 
incurred over 40 years post-discharge.  The VA examiner 
stated that insufficient evidence exists to agree with the 
opinions expressed by Audiologist Caudle and Dr. Rotzler.  

With evidence for and against the appellant's claim, the 
Board finds the April 2008 VA examination more probative than 
Audiologist Caudle and Dr. Rotzler's medical opinions.  The 
April 2008 VA examination was more thorough and detailed, and 
discussed why the medical opinions in support of the 
veteran's claim were not persuasive.  Further, the VA 
examiner from the April 2008 VA examination had access to the 
veteran's entire claims file.  Therefore, the Board affords 
considerably more weight to the August 2008 VA opinion than 
to the statements contained in Judith Caudel and Dr. 
Rotzler's opinion.  Among the factors for assessing the 
probative value of a medical opinion are the examiner's 
access to the claims file, and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

The Board acknowledges the veteran's assertions that the 
currently diagnosed hearing loss was caused by in-service 
noise exposure-being assigned to an artillery unit as a 
mechanic.  In a notice of disagreement received in October 
2004 and testimony provided at a November 2005 DRO hearing, 
he listed weapons used while in service and noted that he was 
not issued any hearing protection.  In the notice of 
disagreement received in October 2004, he concluded that he 
could not fire a 105 howitzer like he did without developing 
hearing loss.  In a substantive appeal received in December 
2004, he stated that he was not allowed to protect his ears 
without being cursed out or being assigned on extra duty.  
However, although lay persons are competent to provide 
evidence regarding injury and symptomatology, they are not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

The Board acknowledges the veteran's letter received in June 
2008 in which he noted that his audiological examinations 
from 1976 to 1978 conducted by the Campbell Soup Company were 
not considered.  In other words, he believed that the April 
2008 VA examination was inadequate.  Although the VA examiner 
mentioned specific audiological examinations, it was noted 
that he reviewed the entire claims file.  The VA examiner 
addressed Dr. Rotzler's medical opinion that references 
audiological records provided in 1976 and 1978, which the 
Board notes are from the Campbell Soup Company.  Thus, the 
Board finds that the April 2008 VA examination was adequate.
 
The Board sympathizes with the veteran and understands fully 
his contentions.  Nevertheless, after thorough review of the 
evidence currently of record, the Board is led to the 
conclusion that there is not such a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination in this case.  38 U.S.C.A. § 5107(b).  
The weight of the evidence is against the veteran's claim.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


